Citation Nr: 1230805	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-12 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with tendency to hammer toe formation, prior to September 8, 2011.

2. Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus with tendency to hammer toe formation, since September 8, 2011.

3. Entitlement to service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus with tendency to hammer toe formation.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1953 to January 1958.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In August 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequent to remand, a rating decision issued in June 2012 granted the Veteran's appeal for an increased rating for service-connected bilateral pes planus with tendency to hammer toe formation, has been granted and increased to 30 percent evaluation, effective September 8, 2011.  However, in this case, the Veteran was originally granted a 10 percent evaluation prior to this increase.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As such, the claim for an increased rating for service-connected bilateral pes planus with tendency to hammer toe formation, remains on appeal before the Board.

Further, as a result of the Veteran's statements and evidence about the effect his service connected disabilities have had on his ability to engage in substantially gainful employment, the Board finds that his increased rating claims includes a claim for TDIU, and that this claim has, therefore, been added as an additional claim entitled to current appellate review.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), and the VA examination report of September 2011. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to September 8, 2011, the Veteran's bilateral pes planus was manifested by pain on manipulation and weight bearing line over or medial to great toe but not marked deformity or characteristic callosities.

2. Since September 8, 2011, the Veteran's bilateral pes planus is manifested by pain on manipulation, a callus, and objective deformity but not marked pronation, extreme tenderness, marked inward displacement, and severe spasms.

3. The Veteran's low back condition was not caused by or aggravated by his military service or secondary to a service-connected bilateral pes planus with tendency to hammer toe formation.


CONCLUSION OF LAW

1. Prior to September 8, 2011, the criteria for an increased rating in excess of 10 percent for bilateral pes planus with tendency to hammer toe formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5276 (2011).

2. Since September 8, 2011, the criteria for an increased rating in excess of 30 percent for bilateral pes planus with tendency to hammer toe formation have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5276 (2011).

3. The criteria for service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus with tendency to hammer toe formation have not been met.  30 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Regarding the Veteran's appeal for an increased evaluation following the grant of service connection for bilateral pes planus with tendency to hammer toe formation, the United States Court of Appeals for Veterans Claims (hereinafter the Court) has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007). 

With respect to the Veteran's claim of service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus, the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The VA must also assist a claimant in the development of evidence to support a claim. 

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical and Social Security Administration records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran with appropriate VA examinations in January 2009, January 2010, and an addendum September 2011.  The aforementioned VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision on the time periods in question.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Additionally, the Board finds there has been substantial compliance with its August 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remands.  See Stegall, supra, (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that he has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id. 

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A recent decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45. 

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2011).  The Veteran's bilateral foot disability is rated under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).  Finally, a 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011). 

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes are not for application.  Likewise, the evidence of record (to include the two VA examinations) do not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones. Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (tarsal, or metatarsal bones, malunion of, or nonunion of) are not for application.


Prior to September 8, 2011 

The Veteran's bilateral pes planus with tendency to hammer toe formation has been evaluated as 10 percent disabling, since September 8, 2011.

As noted above, in order to warrant a 30 percent evaluation, the Veteran's bilateral foot disability must be manifested by severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran underwent a VA examination of his feet in January 2009.  The Veteran's symptoms included pain when standing, walking, and at rest; stiffness while standing and walking; fatigability while standing and walking; and lack of endurance while standing and walking.  There was no swelling, heat, redness, or weakness.  There was no history of foot related hospitalization or surgery.  No flare-ups were reported.  The Veteran was unable to stand for more than a few minutes and was unable to walk more than a few yards.  The Veteran needed a cane, walker or wheelchair to assist in his mobility.  Bilaterally there was painful motion, swelling, tenderness, instability, weakness, and abnormal weight bearing bilaterally.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  

The left foot had mild hyperextension proximal phalanx, with no calluses or claw foot.  There was also mild hallux valgus with 24 degrees of lateral angulation with no dorsiflexion or stiffness of the joint.  The Achilles alignment weight and non-weight bearing was normal and there was no presence of forefoot or midfoot malalignment.  There was mild pronation and an arch was present on weight and non-weight bearing with no pain on manipulation.  There was no muscle atrophy of the foot.

The right foot also had mild hyperextension proximal phalanx, with no calluses or claw foot.  The Achilles alignment weight and non-weight bearing was normal and there was no presence of forefoot or midfoot malalignment.  There was mild pronation and an arch was present on weight and non-weight bearing with no pain on manipulation.  There was no muscle atrophy of the foot.

X-rays of the Veteran's feet were taken in January 2009.  Images of the left foot revealed hallux valgus deformity with narrowing of the first metatarsophalangeal joint with early narrowing of the interphalangeal, tarsometatarsal and intertarsal joints which were suggestive of degenerative joint disease.  The Veteran's left foot was diagnosed with hallux valgus early degenerative joint disease.  Images of the Veteran's right foot revealed degenerative joint changes involving predominantly the interphalangeal, first metatarsophalangeal, tarsometatarsal and intertarsal joints.  A small heel spur was noted.  The Veteran's right foot was diagnosed with early degenerative joint disease. 

Review of the evidence demonstrates mild pain but not severe flatfoot, with objective evidence of marked deformity pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities as contemplated by a higher evaluation.  Thus, an evaluation in excess of the current 10 percent rating is not warranted during the applicable period of appeal prior to September 8, 2011. 

In this regard, the Board has considered whether a separate compensation evaluation for hammer toes is warranted prior to September 8, 2011.  Diagnostic Code 5282 provides that hammer toes of all toes of the foot without claw foot warrant a 10 percent evaluation.  However, the evidence prior to September 8, 2011, does not show hammer toes of all the toes in either foot.  Accordingly, a separate disability evaluation based on hammer toes is not warranted. 

Since September 8, 2011 

The Veteran's bilateral pes planus with tendency to hammer toe formation has been evaluated as 30 percent disabling, since September 8, 2011.

To warrant a higher rating, the evidence must demonstrate pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276. 

At the September 2011 VA examination, the Veteran complained of pain and constant burning.  The Veteran reported the pain was accentuated on use, manipulation, and extreme tenderness of plantar surface of both feet.  The Veteran had decreased longitudinal arch height on weight bearing bilaterally, and evidence of marked deformity of the left foot.  The weight bearing line on the left foot fell over or medial to the great toe with hallux valgus with 20 degrees lateral deviation.  There was no indication of swelling, characteristic calluses.  There was also no marked pronation of the feet.  There was no inward displacement and severe spasm of the Achilles tendon (rigid hindfoot) on manipulation.  There were no scars (surgical or otherwise) related to the Veteran's condition.  The Veteran used a motorized scooter for all activities.  There was no functional impairment of the Veteran's feet such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  There was degenerative joint disease on the left foot.  The examiner noted the Veteran's pes planus impacts his ability to work due to severe pain and fatigue.  Pes planus was present bilaterally but milder in the right.  There was also no evidence of hammer toes.

Based on review of the evidence, the Board finds that a higher evaluation is not warranted.  The Veteran has demonstrated pain and tenderness but not pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances at any time during the applicable period from September 8, 2011. 

The Board notes that the Veteran's functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  The Board sympathizes with the Veteran's difficulties, but the medical evidence establishes that his primary disability of the feet stems from pain and his current disability ratings contemplates pain on manipulation and use of the feet.  Accordingly, even considering the noted functional loss to the Veteran due to painful motion, the Veteran's bilateral pes planus simply does not warrant a higher rating.  See Deluca, 8 Vet. App. 202.

Finally, the Board has considered whether a separate compensation evaluation for hammer toes is warranted from September 8, 2011.   Diagnostic Code 5282 provides that hammer toes of all toes of the foot without claw foot warrant a 10 percent evaluation.  The evidence does not show hammer toes of all the toes in either foot.  Accordingly, a separate disability evaluation based on hammer toes is not warranted.

Extraschedular Consideration

The potential applications of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that for the Veteran's service connected hypertension evaluated in this decision, the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran his pes planus has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, for all of the foregoing reasons, the Board finds that during the rating period of appeal, the 10 percent evaluation prior to September 8, 2011, and 30 percent evaluation since September 8, 2011, in effect for the Veteran's service-connected bilateral pes planus with tendency to hammer toe formation is appropriate and a higher evaluation is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connection if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 3 C.F.R. § 3.303(b) (2011).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connection disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2011); see also Grivois v. Brown, 6 Vet. App. 136 (1994).

When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).  As such the Board will address the Veteran's claims for service connection for the low back condition on both direct and secondary bases.

According to the Veteran's in-service treatment records, there was no evidence of complaint, treatment, or diagnosis of any low back conditions.  In addition, the Veteran's December 1957 separation examination report also is absent of any indication the Veteran had a low back condition. 

The Veteran was afforded a VA examination in June 1990 where a history of a gunshot wound in 1968 was noted.  This injury led to partial paralysis of the left and extremity with probable left sciatic nerve involvement.  The Veteran stated he has been experiencing chronic low back pain since then.  He had reinjured the lumbosacral spine in 1985.  His complaint upon examination included chronic dull low back pain aggravated with weather changes, bending, lifting, prolonged sitting, standing in excess of five minutes and ambulation.  The Veteran had bilateral sciatica with tingling, numbness and motor weakness, more on the right than left side.  There was bilateral lumbar muscle spasms and intermittent urinary incontinence.  X-rays of the lumbosacral spine revealed arthritic changes and scoliosis with convexity to the left.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with herniated disc material at multiple levels.  No opinion on the etiology of his condition was offered. 

A January 2009 letter from the Veteran's private doctor, Dr. B. L. Craig, stated that upon physical examination and a review of the Veteran's military records, the Veteran's bilateral pes planus led to his L4-L5 disc disease and L5-S1 disc disease as "[the Veteran] walked with his flat feet upon hot blacktop pavement, and this aggravation caused his disabling arthritis that now makes him ride a scooter."  Therefore, Dr. Craig opined the Veteran's condition was related to his military service.  

In January 2010, the Veteran was afforded a VA spine examination where it was again noted he was shot in the lower left back in June 1968 and his pain started in 1969.  The Veteran had symptoms of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The Veteran described his pain as a severe burning ache lasting several minutes, daily.  He also stated he experienced flare-ups but no episodes of incapacitating episodes.  A physical examination revealed normal posture, head position, symmetry in appearance.  He did not have a normal gait, which was slow and shuffling.  There was no presence of thoracolumbar spine ankylosis.  The Veteran had bilateral spasm, atrophy, guarding, pain with motion, tenderness, and weakness.  

Upon review of the Veteran's medical treatments (including in-service, VA, and private) and a physical examination, the examiner opined that it was less likely as not caused by or a result of his service connected pes planus.  The examiner stated this opinion was also based on over 40 years of experience treatment patients with pes planus. 

However, in August 2011, the Board determined that this opinion was inadequate as the rationale was not provided other than stating clinical experience and that the medical records were reviewed.  Therefore, the Board requested an addendum opinion to provide further rationale. 

Subsequently, in September 2011, the examiner stated that it was less likely than not incurred or caused by his military service as:

There is nothing in the [claims file] to indicate a cause or event that might have led to the [V]eteran's lumbar spine disease.  By history the back symptoms appeared post service considerably later in time.  The onset of back symptoms by history varies but is generally presented to be after the shooting trauma in the late 1960s.  There is no question the lumbar [degenerative disc disease] and [degenerative joint disease] has been progressive and it has been presented as a possible cause of radiating pain causing the burning association in both feet.  Given the information available, it appears unlikely that the lumbar spine condition was a result of the [V]eteran's military service. 

Regarding the question of whether the Veteran's back condition was secondary to his service-connected pes planus, the examiner stated:

My experience, several colleagues I have spoken to and the literature all fail to support a causal relationship between pes planus and subsequent lumbar spine disease.  A literature search fails to identify lumbar spine disease a clinically recognized complication of pes planus.  Occasionally a severe foot defect or a predisposed back condition might be related.  This [V]eteran's pes planus although long standing and symptomatic shows very little foot deformity or current evidence of abnormal weight patterns.  Significant deformity would be necessary for most cases of foot related back injury.  It must be said that once significant lumbar back disease had occurred, abnormal patterns of weight bearing caused by advanced pes planus might contribute to symptoms coming from the spine.  I do not see the evidence of advanced pes planus in this particular case.  Recognition is given to the fact that the [V]eteran is largely non-ambulatory.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's low back condition is not related to his active service and is not 
secondary to his service-connected pes planus with tendency to hammer toe formation.  As a result, service connection is not established. 

While the Veteran currently has a back disability, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any low back disorder and service.  Specifically, the September 2011VA examination provides a negative nexus opinion as to the question of etiology and on the issue of whether it is secondary to his service-connected pes planus.  The original opinion, when taken together with the addendum opinion provide a comprehensive discussion of the evidence, lay and medical, and provide an explanation as to why the current back disability is not related to service or to a service connected disability.  The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lumbar spine degenerative disc disease with herniated discs.

The Board acknowledges Dr. Craig's positive nexus opinion.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Although Dr. Craig provided a positive nexus opinions, his conclusion does not reflect any review or discussion of the contents of the claims file, address any of the contrary evidence of record, or provide any rationale supporting the opinions.  The Board further notes that the January 2009 letter is merely a conclusory statement without factual, medical rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In contrast, the January 2010 VA examination report and the September 2011 addendum are the most thorough and factually supported opinions of record, given that they are consistent with other evidence of record and included review of the claims file.  This medical evidence is competent, credible and persuasive, as it is based on accurate facts and supported by a rationale.  Id.

The Board has also considered the lay statements submitted by the Veteran. However, where the determinative issue involves causation or a medical diagnosis, competent medical evidence to the effect that the claim is possible or plausible is required.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). The Veteran does not meet this burden by merely presenting his opinion because he is not a medical health professional and his opinion does not constitute competent medical authority. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, while the Veteran are competent to report that the existence of symptoms such as pain and limited mobility, he is not competent to report a chronic disorder resulted from service.  In this case, the objective medical evidence does not establish that a disorder existed in-service as the records indicate normal back condition at separation.  There is also no objective evidence his low back condition is related secondarily to his service-connected pes planus with tendency to hammer toe formation.

While the Board is sympathetic to the Veteran's claim , taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an etiological relationship between the Veteran's low back condition, his military service, and his service-connected pes planus with tendency to hammer toe formation, and the Board concludes that service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected bilateral pes planus with tendency to hammer toe formation, prior to September 8, 2011, is denied.

Entitlement to a rating in excess of 30 percent for service-connected bilateral pes planus with tendency to hammer toe formation, since September 8, 2011, is denied.

Entitlement to service connection for lumbar spine degenerative disc disease with herniated discs, to include as secondary to service-connected bilateral pes planus with tendency to hammer toe formation, is denied.


REMAND

Unfortunately, a remand is required before the Board can adjudicate the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In a (relatively) recent precedent decision, Rice v. Shinseki, 22 Vet. App. 447 (2009), it was held that a claim for TDIU is part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is raised by the record.  The Veteran has reported that he was not currently employed.  It is indicated the September 2011 VA examination report that the Veteran's pes planus impacts his ability to work as the pain is so severe he is non-ambulatory.  Therefore, pursuant to Rice, the Board is assuming jurisdiction over the TDIU claim, since the issue of unemployability is raised by the record. 

Generally, a Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

When the percentage standards of 38 C.F.R. § 4.16(a) have not been met, VA must consider assigning an extra-schedular rating.  38 C.F.R. § 4.16(b).  If the evidence demonstrates that the Veteran is unemployable by reason of his service- connected disabilities, but fails to meet these percentage standards (as appears to be the case here), the claim shall be submitted to the Director of Compensation and Pension (C&P) Service for extraschedular consideration.  38 C.F.R. § 4.16(b). 

The recent examinations do not contain an explicit opinion as to whether the Veteran's unemployment is attributable to his service connected disabilities or whether these disabilities would preclude all gainful employment.

Accordingly, the case is REMANDED for the following action: 

1. Thereafter, the Veteran should be afforded a VA examination to address the impact of all the Veteran's service-connected disabilities, taken as a whole, on his capacity for substantially gainful employment. The claims folders including a copy of this Remand and the obtained VA examinations addressing the Veteran's service-connected disabilities must be made available to the examiner for review for the examination. Any additional indicated tests and studies should be conducted to the extent necessary to address questions related to unemployability due to service-connected disabilities. The examiner should provide an explanation with supportive reasoning and factual bases for his or her diagnoses or opinions.

The examiner must take a history from the Veteran that includes education level and a list of previous jobs, and is also hereby advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment. Substantially gainful employment is to be considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment. 

2. The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


